Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 18 are objected to because of the following informalities: 
The preamble of claim 10 includes the phrase “the non-transitory machine-readable medium of claim 8.  However, claim 8 is a computer implemented-method claim.
The preamble of claim 18 includes the phrase “the system of claim 15.”  However, claim 15 is not a system claim.  Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: determining a planning steering command based on a driving trajectory of an ADV; receiving a current steering feedback from a sensor of the ADV for a current planning cycle; generating one or more smooth steering commands based on the planning steering command and the current steering feedback over one or more 
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception, In this case, the claim recites the limitations of “determining a planning steering command based on a driving trajectory of an ADV; receiving a current steering feedback from a sensor of the ADV for a current planning cycle,” which is the concept of an abstract idea of a mental process.  The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For example, one person can have an idea in his (her) mind about a plan for steering the vehicle based on a driving path of the vehicle, and observing a steering signal indicative of a steering from the vehicle.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim also recites the feature of “generating one or more smooth steering commands based on the planning steering command and the current steering feedback over one or more planning cycles,” wherein the features of “generating one or more smooth steering commands based on…” is recited at a high level of generality because “smooth steering commands” are considered as new 
Claims 9 and 17 recite similar features as recited in claim 1.  Claims 9, and 17 further recite “non-transitory machine-readable medium,” “one or more processors,” and “memory.”  However, these are the generic computer elements.  These additional elements are well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate the judicial exception into a practical application. The claim is ineligible.
It is found that claims 2, 5, 10, 18, and 20 recite the limitations that cannot be practically performed in human mind.  Claims 2, 5, 10, 18, and 20 are not directed to an abstract idea of a mental process.  For that reasons, claims 2-8, 10-16, and 18-20 are eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ando (US 2020/0324788 A1) and in view of Stark et al. (herein after “Stark”) (US 11,124,202 B1).
Ando discloses a vehicle control system, method, and a computer product, in which a steering command is determined (paragraph 0050), and the vehicle control 
Ando is not disclosing or suggesting the features of “a change in steering applied to the ADV for any planning cycle is within a predetermined steering change threshold for the ADV to guide a smooth steering.”
Stark discloses a system, method, and a computer product for controlling a vehicle in an autonomous driving mode.  As disclosed by Stark, in the period from T0 to T1, the steering of vehicle (100) is controlled so that the vehicle (100) continues with its wheels at zero degrees and reduces the speed from 25 to 10 miles per hour; in the period from T1 to T2, the vehicle (100) must change the orientation of its tire to 15 degrees, and increase the vehicle’s speed to 15 miles per hour; and in the period from T2 to T3, the vehicle (100) must bring the orientation of the tires back from 15 degrees to zero degrees and increases the vehicle’s speed to 25 miles per hour (Figure 7; column 10, lines 46-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ando’s vehicle control system, method, and computer product as discussed herein above with the teachings as taught by Stark for the purpose of appropriately modifying the steering control in a planning cycle so that the autonomous vehicle operates in smooth steering.


Allowable Subject Matter
It is found although Ando reference and Stark references are two a prior art closest to the subject matter of the claimed invention.  However, neither Ando nor Stark discloses or even suggests the features of “generating one or more smooth steering commands based on the planning steering command and the current steering feedback over one or more planning cycles comprises: for each planning cycle, calculating a difference between the planning steering command and the current steering feedback; if the difference is within the predetermined steering change threshold, generating a next smooth steering command to be the planning steering command; and if the difference is greater than the predetermined steering change threshold, generating the next smooth steering command based on the current steering feedback and the predetermined steering change threshold.”  In addition, neither Ando nor Stark discloses or even suggests the features of “determining a steering change rate for the ADV based on a manufacturer setting for the ADV, wherein the predetermined steering change threshold is configured based on the steering change rate for the ADV.”
For that reason, claims 2-8, 10-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667